191 U.S. 555 (1903)
NORTHERN SECURITIES COMPANY
v.
UNITED STATES.
No. 277.
Supreme Court of United States.
Submitted November 16, 1903.
Decided November 30, 1903.
APPEAL FROM THE UNITED STATES CIRCUIT COURT FOR THE DISTRICT OF MINNESOTA.
Mr. A.A. Hoehling, Jr., for Mr. Charles Fisk Beach, applicant.
THE CHIEF JUSTICE: In support of this motion certain letters were presented showing that request was made of counsel for the respective parties for their consent to the application, and that they withheld direct consent, leaving the matter entirely to the court to determine. When the motion was submitted objection to the granting of leave was made by counsel for appellees.
Where in a pending case application to file briefs is made by counsel not employed therein, but interested in some other *556 pending case involving similar questions, and consent is given, the court has always exercised great liberality in permitting this to be done. And doubtless it is within our discretion to allow it in any case when justified by the circumstances. Green v. Biddle, 8 Wheat. 1, 17; Florida v. Georgia, 17 How. 478, 491; The Gray Jacket, 5 Wall. 370. It does not appear that applicant is interested in any other case which will be affected by the decision of this case; as the parties are represented by competent counsel, the need of assistance cannot be assumed; and consent has not been given.
Leave to file must, therefore, be
Denied.